MEMORANDUM OPINION
                                        No. 04-10-00373-CR

                                          Omar MORENO,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                           From the County Court, Brooks County, Texas
                                      Trial Court No. 11185
                          The Honorable Raul M. Ramirez, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 2, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                   PER CURIAM


DO NOT PUBLISH